DETAILED ACTION
Claims 1, 2, 5-8, and 11-18 are presented for examination.
Claims 1, 7, and 13 are amended.
Claims 3, 4, 9, 10, 15, and 16 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed on 04/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,638,442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinan, U.S. Publication No. 2013/0188473, in view of Luo et al., (hereinafter Luo), U.S. Publication No. 2011/0044188.

As per claim 1, Dinan discloses a method of receiving, by a base station, an uplink signal in a wireless communication system [paragraphs 0035, 0045, claim 1, a method of receiving, by a base station, an uplink signal in a wireless communication system (a method comprising: repeatedly transmitting, by a wireless device to a base station)], the method comprising: 
receiving, from a user equipment [fig. 5, paragraphs 0028, a user equipment (wireless device 502 may communicate with the base stations 503 . . . 504)], a random paragraphs 0043, 0123, 0131, receiving, from a user equipment a random access preamble (base station may receive the random access preamble from the wireless device)]; 
transmitting, to the user equipment, a random access response including a timing advance (TA) command based on the received random access preamble [paragraphs 0043, 0074, 0089, 0090, 0175, 0176, 0222, transmitting, to the user equipment, a random access response including a timing advance (TA) command based on the received random access preamble (wireless device may receive timing advance command(s) from the base station)]; and  
receiving, from the user equipment, the uplink signal based on a timing advance (TA) value of the TA command [fig. 7, paragraphs 0034, 0042, 0043, 0048, 0074, 0208, 0215, 0268, receiving, from the user equipment, the uplink signal based on a timing advance (TA) value of the TA command (uplink (UL) time alignment based on the TA command; UE may determine the initial uplink transmission timing relative to the corresponding downlink of the sTAG; receives a timing advance command to adjust uplink transmission timing)], 
Dinan discloses wherein the TA command is interpreted based on subcarrier spacing of at least one frequency resource region [fig. 2, paragraphs 0022, 0023, 0075, 0090, 0196, 0208, 0287, wherein the TA command is interpreted based on subcarrier spacing of at least one frequency resource region (timing advance command(s) may be configured to cause substantial alignment of reception timing of the uplink signals in frames and subframes) (subcarrier spacing of 15 kHz is used)]. However, Dinan does not explicitly disclose wherein the TA command is based on a maximum subcarrier spacing, 
However, Luo teaches wherein the TA command is based on a maximum subcarrier spacing [paragraphs 0012, 0062, 0071, wherein the TA command is based on a maximum subcarrier spacing (timing adjustments by the user equipment can create gaps and/or overlaps; a maximum adjustment rate)], among subcarrier spacings of a plurality of frequency resource regions, and wherein a maximum value of the TA value is based on a minimum subcarrier spacing, among subcarrier spacings of a plurality of frequency resource regions [paragraphs 0012, 0061, 0062, subcarrier spacings of a plurality of frequency resource regions, and wherein a maximum value of the TA value is based on a minimum subcarrier spacing, among subcarrier spacings of a plurality of frequency resource regions (rate of adjustments to certain minimum/maximum values)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Dinan by including a value of the TA is interpreted based on subcarrier spacing as taught by Luo because it would provide the Dinan's method with the enhanced capability of enabling efficient use of system resources [Luo, paragraphs 0002, 0008].

As per claim 2, Dinan discloses the method of claim 1, 
wherein a plurality of frequency regions are included in a same timing advance group (TAG) [paragraphs 0054, 0128, 0277, wherein a plurality of frequency regions are included in a same timing advance group (TAG) (TA group may be configured using same frequency)].

As per claim 5, Dinan discloses the method of claim 1, 
wherein a radio resource control connection has been set up in the user equipment [paragraphs 0030, 0046, 0053, 0068, wherein a radio resource control connection has been set up in the user equipment (wireless device may have one RRC connection with the network)], and wherein the uplink signal is at least one of a physical uplink control channel, a physical uplink shared channel and a sounding reference signal [paragraphs 0040, 0048, 0164, 0269, wherein the uplink signal is at least one of a physical uplink control channel, a physical uplink shared channel and a sounding reference signal (uplink transmission PUCCH/PUSCH/SRS)].

As per claim 6, Dinan discloses the method of claim 1, 
wherein a field size for the TA value is configured based on the minimum subcarrier spacing [paragraphs 0076, 0136, 0259, 0265, 0281, wherein a field size for the TA value is configured based on the minimum subcarrier spacing (the size could be 2, 3, equal to the size of configured TAGs in the wireless device)].

As per claim 7, Dinan discloses a base station configured to receive an uplink signal in a wireless communication system [paragraphs 0035, 0045, claim 1, a base station configured to receive an uplink signal in a wireless communication system (a method comprising: repeatedly transmitting, by a wireless device to a base station)], the base station comprising: 
a transceiver [fig. 4, paragraphs 0025, a transceiver (communication interface 402)]; 
at least one processor [fig. 4, paragraph 0025, at least one processor (processor 403)]; and 
at least one memory operatively connected to the at least one processor, wherein the at least one memory stores instructions that, based on being executed by the at least one processor [fig. 4, paragraph 0025, at least one memory operatively connected to the at least one processor, wherein the at least one memory stores instructions that, based on being executed by the at least one processor (instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403)], perform operations comprising: 
receiving, from a user equipment [fig. 5, paragraphs 0028, a user equipment (wireless device 502 may communicate with the base stations 503 . . . 504)], a random access preamble [paragraphs 0043, 0123, 0131, receiving, from a user equipment a random access preamble (base station may receive the random access preamble from the wireless device)]; 
transmitting, to the user equipment, a random access response including a timing advance (TA) command based on the received random access preamble [paragraphs 0043, 0074, 0089, 0090, 0175, 0176, 0222, transmitting, to the user equipment, a random access response including a timing advance (TA) command based on the received random access preamble (wireless device may receive timing advance command(s) from the base station)]; and 
receiving, from the user equipment, the uplink signal based on a timing advance (TA) value of the TA command [fig. 7, paragraphs 0034, 0042, 0043, 0048, 0074, 0208, 0215, 0268, receiving, from the user equipment, the uplink signal based on a timing advance (TA) value of the TA command (uplink (UL) time alignment based on the TA command; UE may determine the initial uplink transmission timing relative to the corresponding downlink of the sTAG; receives a timing advance command to adjust uplink transmission timing)], 
Dinan discloses wherein the TA command is interpreted based on subcarrier spacing of at least one frequency resource region [fig. 2, paragraphs 0022, 0023, 0075, 0090, 0196, 0208, 0287, wherein the TA command is interpreted based on subcarrier spacing of at least one frequency resource region (timing advance command(s) may be configured to cause substantial alignment of reception timing of the uplink signals in frames and subframes) (subcarrier spacing of 15 kHz is used)]. However, Dinan does not explicitly disclose wherein the TA command is based on a maximum subcarrier spacing, among subcarrier spacings of a plurality of frequency resource regions, and wherein a maximum value of the TA value is based on a minimum subcarrier spacing, among subcarrier spacings of a plurality of frequency resource regions.
However, Luo teaches wherein the TA command is based on a maximum subcarrier spacing [paragraphs 0012, 0062, 0071, wherein the TA command is based on a maximum subcarrier spacing (timing adjustments by the user equipment can create gaps and/or overlaps; a maximum adjustment rate)], among subcarrier spacings of a paragraphs 0012, 0061, 0062, subcarrier spacings of a plurality of frequency resource regions, and wherein a maximum value of the TA value is based on a minimum subcarrier spacing, among subcarrier spacings of a plurality of frequency resource regions (rate of adjustments to certain minimum/maximum values)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Dinan by including a value of the TA is interpreted based on subcarrier spacing as taught by Luo because it would provide the Dinan's station with the enhanced capability of enabling efficient use of system resources [Luo, paragraphs 0002, 0008].

As per claim 8, Dinan discloses the base station of claim 7, 
wherein a plurality of frequency regions are included in a same timing advance group (TAG) [paragraphs 0054, 0128, 0277, wherein a plurality of frequency regions are included in a same timing advance group (TAG) (TA group may be configured using same frequency)].

As per claim 11, Dinan discloses the base station of claim 7, 
wherein, based on a radio resource control connection being set up for the user equipment [paragraphs 0030, 0046, 0053, 0068, wherein, based on a radio resource control connection being set up for the user equipment (wireless device may have one RRC connection with the network)], the uplink signal is at least one of a physical uplink paragraphs 0040, 0048, 0164, 0269, the uplink signal is at least one of a physical uplink control channel, a physical uplink shared channel, or a sounding reference signal (uplink transmission PUCCH/PUSCH/SRS)].

As per claim 12, Dinan discloses the base station of claim 7, 
wherein a field size for the TA value is configured based on the minimum subcarrier spacing [paragraphs 0076, 0136, 0259, 0265, 0281, wherein a field size for the TA value is configured based on the minimum subcarrier spacing (the size could be 2, 3, equal to the size of configured TAGs in the wireless device)].

As per claim 13, Dinan discloses an apparatus configured to receive an uplink signal in a wireless communication system [paragraphs 0035, 0045, claim 1, an apparatus configured to receive an uplink signal in a wireless communication system (a method comprising: repeatedly transmitting, by a wireless device to a base station)], the apparatus comprising: 
at least one processor; and at least one memory operatively connected to the at least one processor [fig. 4, paragraph 0025, at least one processor; and at least one memory operatively connected to the at least one processor (instructions 405 stored in non-transitory memory 404 and executable by the at least one processor 403)], wherein the at least one processor is configured to: 
receive, from a user equipment [fig. 5, paragraphs 0028, a user equipment (wireless device 502 may communicate with the base stations 503 . . . 504)], a random paragraphs 0043, 0123, 0131, receiving, from a user equipment a random access preamble (base station may receive the random access preamble from the wireless device)]; 
transmit, to the user equipment, a random access response including a timing advance (TA) command based on the received random access preamble [paragraphs 0043, 0074, 0089, 0090, 0175, 0176, 0222, transmitting, to the user equipment, a random access response including a timing advance (TA) command based on the received random access preamble (wireless device may receive timing advance command(s) from the base station)]; and 
receive, from the user equipment, the uplink signal based on a timing advance (TA) value of the TA command [fig. 7, paragraphs 0034, 0042, 0043, 0048, 0074, 0208, 0215, 0268, receiving, from the user equipment, the uplink signal based on a timing advance (TA) value of the TA command (uplink (UL) time alignment based on the TA command; UE may determine the initial uplink transmission timing relative to the corresponding downlink of the sTAG; receives a timing advance command to adjust uplink transmission timing)], 
Dinan discloses wherein the TA command is interpreted based on subcarrier spacing of at least one frequency resource region [fig. 2, paragraphs 0022, 0023, 0075, 0090, 0196, 0208, 0287, wherein the TA command is interpreted based on subcarrier spacing of at least one frequency resource region (timing advance command(s) may be configured to cause substantial alignment of reception timing of the uplink signals in frames and subframes) (subcarrier spacing of 15 kHz is used)]. However, Dinan does not explicitly disclose wherein the TA command is based on a maximum subcarrier spacing, 
However, Luo teaches wherein the TA command is based on a maximum subcarrier spacing [paragraphs 0012, 0062, 0071, wherein the TA command is based on a maximum subcarrier spacing (timing adjustments by the user equipment can create gaps and/or overlaps; a maximum adjustment rate)], among subcarrier spacings of a plurality of frequency resource regions, and wherein a maximum value of the TA value is based on a minimum subcarrier spacing, among subcarrier spacings of a plurality of frequency resource regions [paragraphs 0012, 0061, 0062, subcarrier spacings of a plurality of frequency resource regions, and wherein a maximum value of the TA value is based on a minimum subcarrier spacing, among subcarrier spacings of a plurality of frequency resource regions (rate of adjustments to certain minimum/maximum values)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Dinan by including a value of the TA is interpreted based on subcarrier spacing as taught by Luo because it would provide the Dinan's apparatus with the enhanced capability of enabling efficient use of system resources [Luo, paragraphs 0002, 0008].

As per claim 14, Dinan discloses the apparatus of claim 13, 
wherein a plurality of frequency regions are included in a same timing advance group (TAG) [paragraphs 0054, 0128, 0277, wherein a plurality of frequency regions are included in a same timing advance group (TAG) (TA group may be configured using same frequency)].

As per claim 17, Dinan discloses the apparatus of claim 13, 
wherein, based on a radio resource control connection being set up for the user equipment [paragraphs 0030, 0046, 0053, 0068, wherein, based on a radio resource control connection being set up for the user equipment (wireless device may have one RRC connection with the network)], the uplink signal is at least one of a physical uplink control channel, a physical uplink shared channel, or a sounding reference signal [paragraphs 0040, 0048, 0164, 0269, the uplink signal is at least one of a physical uplink control channel, a physical uplink shared channel, or a sounding reference signal (uplink transmission PUCCH/PUSCH/SRS)].

As per claim 18, Dinan discloses the apparatus of claim 13, 
wherein a field size for the TA value is configured based on the minimum subcarrier spacing [paragraphs 0076, 0136, 0259, 0265, 0281, wherein a field size for the TA value is configured based on the minimum subcarrier spacing (the size could be 2, 3, equal to the size of configured TAGs in the wireless device)].





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al., U.S. Publication No. 2017/0164350, discloses transmission of the random access preamble and/or timing advance information from the eNB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/JACKIE ZUNIGA ABAD/          Primary Examiner, Art Unit 2469